Citation Nr: 1106941	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a compensable rating for viral hepatitis 
(hepatitis A positive).

2.	Entitlement to service connection for hepatitis B.

3.	Entitlement to service connection for hepatitis C.

4.	Whether the termination of disability compensation benefits 
from October [redacted], 2006 to August [redacted], 2007, based upon status as a 
fugitive felon, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974, and from November 1974 to January 1978.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO)            in Roanoke, Virginia. An 
April 2006 rating decision denied claims for increased rating for 
viral hepatitis (type A), and service connection for hepatitis 
types B,         and C. Thereafter, by a May 2008 decision, the 
RO informed the Veteran that his disability compensation benefits 
would be terminated for the period from October [redacted], 2006 to 
August [redacted], 2007, based on his prior status as a "fugitive felon" 
for VA purposes due to an outstanding warrant for a probation 
violation. The Veteran contested each of the foregoing decisions, 
to include the termination of benefits. 

The Veteran testified in November 2010 during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the Board's Central 
Office in Washington, D.C.            A transcript is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, during the hearing, the VLJ noted the 
basis of the prior determinations and noted the element of the 
claims that were lacking to substantiate the claims for benefits.                 
In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claims. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R.                      
§ 3.103(c)(2) nor has identified any prejudice in the conduct of 
the hearing.              By contrast, the hearing focused on the 
element necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the element necessary to substantiate his claims for benefits. 
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in            38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

At the Board hearing, the Veteran submitted additional evidence 
comprised of court documents, and medical journal articles, along 
with a waiver of initial RO jurisdiction over the evidence. 38 
C.F.R. §§ 20.800, 1304(a) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Termination of Benefits due to Fugitive Felon Status

On December 27, 2001, Congress enacted the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 
5313B, which provided, in pertinent part, that a veteran eligible 
for compensation benefits may not be paid such benefit for any 
period during which he is a fugitive felon. See 38 U.S.C.A. § 
5313B (West 2002 & Supp. 2010). 
 
Pursuant to 38 C.F.R. § 3.665(n)(2), the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees; 
or (ii) Violating a condition of probation or parole imposed for 
commission of a felony under the Federal or State law. 
The RO has terminated payment of disability compensation benefits 
from     October [redacted], 2006 through August [redacted], 2007, based upon 
information received indicating that during that time period the 
Veteran had an outstanding warrant      for violation of 
probation imposed for a previous felony offense. 

In January 2008, the RO first received notice of an outstanding 
warrant for               the Veteran for "obstruction of 
justice" issued in October 2006. 

By the Veteran's own account, he was arrested in June 2007 during 
a traffic stop when it was found he had this outstanding warrant. 

A copy of the "Felony Order - Dismissal for First Time 
Offender" issued by the Circuit Court of the City of Norfolk 
Virginia, dated August [redacted], 2007, was later submitted by the 
Veteran. This document reflects that the court dismissed the 
probation violation capias that had been issued for the Veteran 
on October [redacted], 2006. According to the Court order, the original 
charge from January 2004 was possession of a controlled substance 
(cocaine). The defendant was deemed to have successfully 
completed all requirements imposed upon him by previous order of 
the Court, and it was therefore ordered that the case be 
dismissed and the defendant discharged from thereon. The 
defendant was remanded back to the jail to be released.

Based upon the foregoing, it is clear to the Board that the 
Veteran's outstanding warrant was dismissed as of August [redacted], 2007, 
and from this date onwards it is readily apparent he no longer 
met the criteria for being a fugitive felon under 38 C.F.R.            
§ 3.665(n)(2)(ii). However, what remains unestablished is the 
status of his outstanding warrant from October [redacted], 2006 up until 
August [redacted], 2007.                    The dismissal order of the 
Circuit Court does not specify an earlier effective date of the 
dismissal action than August [redacted], 2007, or for that matter, provide 
language such as nunc pro tunc which refers to changing back to 
an earlier date. See VA Adjudication Manual, M21-1MR, Part X, Ch. 
16, 2.f (Sept. 3, 2009). Regardless, the Board finds that 
clarification here would be helpful on the effective date of the 
Circuit Court's dismissal action, and whether the dismissal order 
was intended to remove the validity of the warrant for any 
timeframe preceding August [redacted], 2007.

Consequently, the Board is remanding this case to the RO/AMC to 
contact the Circuit Court of the City of Norfolk for any and all 
additional documentation pertaining to the dismissal of the 
outstanding warrant against the Veteran. If no further 
documentation is available, then the RO/AMC should avail itself 
of the opportunity to contact the Circuit Court directly and 
confirm whether the Veteran is still deemed to have had an 
outstanding warrant from October [redacted], 2006 until August [redacted], 2007, 
regardless of the subsequent dismissal action.  

Hepatitis A, B, and C

The record as it stands is insufficient to evaluate the merits of 
the Veteran's claims for increased rating for hepatitis A, and 
for service connection for hepatitis types          B and C. 

Regarding the former claim for increased rating for hepatitis A, 
the most recent VA Compensation and Pension examination dated 
from May 2009 offers contrary findings regarding the assessment 
of this service-connected disability. On the one hand, the VA 
examination found that there were subjective reported symptoms of 
easy fatigability, arthralgia and loss of appetite, as well as 
occasional right upper quadrant pain. The VA examiner identified 
fatigue as the effect upon daily activity. Each of the foregoing 
is relevant for disability rating purposes. See 38 C.F.R.               
§ 4.114, Diagnostic Code 7345. Yet for a diagnosis, the examiner 
indicated viral hepatitis, condition quiescent. This diagnosis 
suggests the very absence of ratable symptomatology, and is in 
keeping with the fact that usually, hepatitis A is a    short-
term illness that resolves without recurrence. That is not to say 
obviously precisely what occurred in this case, or whether there 
was any long-term liver damage occasioned by the original 
hepatitis A infection. Therefore, in light of the contrary 
findings of record, a new examination is required that provides 
an accurate summary of what, if any, current disability is 
associated with the Veteran's service-connected hepatitis A.

Unfortunately, the VA medical examination history provides a 
similarly inadequate foundation upon which to resolve the 
Veteran's claims for service connection for hepatitis types B and 
C. On a February 2004 VA examination, the Veteran was diagnosed 
as having positive serology for both hepatitis B and C. The 
identified risk factor from the Veteran as to transmission of 
hepatitis B (and by implication hepatitis C also) was through 
unprotected sex, which the Veteran stated that he had both while 
in Vietnam and after he got out of the service. However, no 
opinion whatsoever was stated on the etiology of the Veteran's 
hepatitis B and C, namely, whether these were disabilities 
incurred during military service. 

Upon re-examination in November 2005, the relevant diagnosis was 
limited to hepatitis C (despite the abundant evidence already 
substantiating positive test results for hepatitis B as well). 
The VA examiner this time expressed the opinion that the likely 
risk factor for hepatitis C was unknown, and that the Veteran was 
exposed to this risk factor outside military service. More 
recently, the May 2009 examination again bypassed any mention of 
hepatitis B. Moreover, the examiner opined that the likely risk 
factor for hepatitis C was unprotected sex that occurred outside 
of military service. In both instances, the opinions proffered 
were incomplete in that the VA examiner overlooked the fact that 
the Veteran claimed the risk factor of unprotected sex from 
during service. As such, there still has not been a thorough 
medical opinion on the etiology of both hepatitis B and C, and 
for this essential reason, another examination will be requested. 
See 38 U.S.C.A.                    § 5103A(d) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Circuit Court 
of the City of Norfolk and request all 
available documentation pertaining to the 
August [redacted], 2007 dismissal of the outstanding 
warrant against the Veteran, to include if 
still on file, the transcript of all relevant 
proceedings.                     If no 
further documentation is available, then 
contact    the Court's criminal clerk 
directly and confirm whether the Veteran is 
still deemed to have had a valid outstanding 
warrant for the time period from October [redacted], 
2006 until August [redacted], 2007, notwithstanding 
the subsequent dismissal action.  

2.	The RO/AMC should schedule the Veteran for 
a VA examination to determine the current 
severity of service-connected hepatitis A, as 
well as the likely etiology of claimed 
hepatitis B and C. The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. The VA 
examiner should provide findings in response 
to the following inquiries:

a.	Identify all present symptoms and 
manifestations attributable to the 
Veteran's service-connected  hepatitis A, 
in accordance with the rating criteria 
specified at 38 C.F.R. § 4.114, Diagnostic 
Code 7345. Please clarify whether the 
Veteran's hepatitis A is in  an active or 
quiescent state, and if the latter 
characterization applies, indicate whether 
there were any long-term residuals of the 
original hepatitis A infection.

b.	Provide an opinion in regard to whether 
diagnosed hepatitis type B and/or type C 
at least as likely as not (50 percent or 
greater probability) were incurred during 
military service, considering the Veteran's 
assertions of the in-service risk factor of 
unprotected sex.          Please indicate 
consideration of the earlier conclusions 
reached by the February 2004, November 2005 
and May 2009 VA examiners, particularly the 
most recent examination as it pertains to 
the subject of the etiology of hepatitis B 
and/or C.

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal in light of all 
additional evidence received. If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.        
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


